        Case 1:19-cr-00195-SWS Document 50 Filed 04/09/20 Page 1 of 2




Melanie Gavisk, Colorado Bar No. 41380
Assistant Federal Public Defender
214 W. Lincolnway, Ste. 31A
Cheyenne, WY 82001
(307) 772-2781
melanie_gavisk@fd.org

                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

                           Plaintiff,

                    v.                                DOCKET 19-CR-195-SWS

GUADALUPE HERNANDEZ, JR.,

                        Defendant.
______________________________________________________________________________

             UNOPPOSED MOTION TO CONTINUE SENTENCING
______________________________________________________________________________

      Defendant Guadalupe Hernandez, Jr., through his attorney, Melanie Gavisk,

Assistant Federal Public Defender, moves the Court for an order resetting his

sentencing hearing scheduled for April 14, 2020. Due to the crisis with COVID-19

pandemic, it is in the best interests of all parties to move this hearing to a later

date. Undersigned counsel contacted Assistant United States Attorney Jonathan C.

Coppom about this request, and AUSA Coppom indicated he had no objection.

      Rule 32(b)(1) of the Federal Rules of Criminal Procedure instructs courts to

“impose sentence without unnecessary delay.” However, for good cause, a court may

continue a sentencing hearing. See Fed. R. Crim.P. 45(b)(1) (“When an act must or

may be done within a specified period, the court on its own may extend the time, or

for good cause may do so on a party’s motion....”).
        Case 1:19-cr-00195-SWS Document 50 Filed 04/09/20 Page 2 of 2




      Out of an abundance of caution, counsel requests that the hearing be rest.

Continuing this hearing will not cause any harm to Mr. Hernandez because he is

not requesting a time-served sentence.

      Accordingly, Mr. Hernandez requests that the sentencing hearing now set for

April 14, 2020 at 1:00 p.m. be vacated and reset to a later date.

      DATED this 9th day of April 2020.




                                         Respectfully submitted,

                                         VIRGINIA L. GRADY
                                         Federal Public Defender


                                         /s/ Melanie Gavisk
                                         Melanie Gavisk
                                         Assistant Federal Public Defender




                            CERTIFICATE OF SERVICE

I certify that the foregoing was served on April 9, 2020, to counsel of record via the
ECF system.


                                         /s/ Melanie Gavisk
                                         Melanie Gavisk




                                           2
